1.68



  OFFICE OFTHE       ATTORNEYGENERAL       OFTEXAS
                        AUSTIN




Eon. I..I..Eoberts
cowty Auditor
Eutchineon County
Stinnett, Texas
Dear Sir:


                                                            as




                                       aa followe:
                                      ovidas   in    eub-


                                        elinquent foes
                                 that for ona year af-
                                  offloe, he may ool-




                 at6 your queetionaaa      r0iims:

                 uld the retiring 0fri4h  crolleotthe
                 rovided for In Art,,30$8, or should his
                 08 eollsct'saiaeand pay over to him the
        i--saiddelinquent rees, or the part sf such delin-
quent feesand exaess fees as till aomplete the autrtium
prwlded by law?
          2. Will the oificial bond of the retiring offl-
oer be In force a8 to the aolleation and repotiing of these
deblnqusnt fees for the one yaar after he awsma to hold
T!on. I. I.. ooberta, Page e


th8   O??io8?


                 &Mole     WU?, Revised      Civil   &tatute6,   mada aa
roll&:
            *Any officer meatloned in thl8 ChtptOr
       who does not oolhmt the madam IIpu)\lpt of
         his    Shea for   any siaoal   yw     and who reports
         del.inquent Scum for that yoat shall be en-
         tltled    to rutaln, wbea oolbo~ed,     ouah pm-t
         of euah delInqueat Soerr aa 18 SuSfIoleat to
         ocmplete the zmximm ocnlpeMatlonauthorlte4l
         by Artloles    9883 sBB5-4 and 3tB6 S0r the
         year ln whioh deilnqubntSe68 ‘were ,obargsd, and
         also retainthe unmountOS exeea6 fees author-
         ized by law, and the ramrlader      of the delinquen$
         teas for that fitoal     yew shall be paid au lura-
         in provided for wbea oolleated;      provided
         provlslons    of this Artiole &all not app
         any osfloer after one year Srosr the date
         ooa8oa to hold the oftioe to whioh imy dal%n-
         quent Sea is due, and in the eveat the o?f%.est
         earaiklg the rees that    are delinquent ham wt
         oollesoted the aapce witbin tmlve montl’m aft.0
         be 006~88 to hold the office, the amount of
         Seea oolleoted     ab&ll be paid into the Wunt~
         trrssurg.     sk0dd0a,   however, that IlOt i
         In this Aot preoludes the paymmt & 8x-o        9s 1010
         sees in aooordanoe with Tit&-&l of the Raviwd
         Citll Btatuka of Tone s;izdas             art OS the
         m0xlmum oOmpematiorl.      fi         tit
         ohaage made In this ArtIole by &s          ‘iii%-
         not apply to fess heretoion       0arnsiL~
                 et40iO    3897, ~Reriaea    civ.oil 0tatuter,   ntdr a6
?011Ou~!
                Vaoh dietriot, oouaty and prO6inOf Otii-
         oer, at the aloes, of eaoh flsclol year(DeceiabeF
         3ist) shll   m&e to the amri0t     OOurt Of the
         oounty ia whlah he resides a sworn ~tataamat In
         triplloate  (on Soma deolgned and apprwed by
         the %ate Audltor) a oopp OS whloh statsareti
         ahall be forwarded to the state Auditor by the
         clerk of the dietriot  oourt of eaid 00uaty wittill
     thirty (300)days aiterthe           w14eh45    been
     filed    in his oSSloe       and one oopy.to be
     filed    with the aoun~y audltm,           if any;
     oihenda        said copy f&all      be ftled     ulth the
     r~ll3alQntlra'       oourt.     said repart sh4l.l
     8holoths womt OS all rem, oCs+Blsswui
     and ompenaationfi       whatever gune& w said
     offfcer     during the tl6oel       $#ier; @ad eeoondly,
     ahall show the ercount of fer.,e, ocmioe$one
     6nU oC.mpenootlcnseclleotedbyhlrndurfag
     tht Siaoal year; .thirdly,          wid rcpar$ 8hall .
     aontalxl811 itmlwa          etatamntorall           few,
     oc8ttlusi~sui 0nd ocaummtatiow earned dorm
     tho rZa+bal year r'hloh were naC collected.,
     tu4pth6r     ultb   the n0w a? ?ihe party cwkyr
     said Sew, .ocmrsiwion8          and 6wpen~8im.
     Bald ra,gartrballbo iiledaotl&orthqs
     February let tollm3.n~ tti 0108e OQ the rimal
     yetmenU foreaahdeyafter               W&date          that
     oclid~e~roaainanotfUed,#rlddia~
     ebell he liabLstoa           -tyoS           I#zityfl?e
     (88f.00)     %llaw,wbloh
     thtbaauntylnamait
     aad .in addition add
      to~remval freeroffloe.*
             Articls   3691   TaMmId     civil   aututw    relwrr%~
to the diaposltlon       OS &em FXWidW tbatt
           a. . . .

             *All   curnlat
                          foe5 4t0ma   and oollscrted
      by offioerr  nwe& in Artiole 5883 &urW any
     Slwal   year in exoew of the xtudmm and 4~
     6~s allwed     by thti Aot, end SC@their      e8r-
     rl448  4nd for t&6 servl4eaof thslr de~utio6
     and assiatan88   and authorlead expwwub, ,%a-
     @her wtth     411 delltn   eat, Saws oolleoted
                              r
     0ndwtuwu45proviealni~ele7B98                     or
      UStid 80 Fy   ti4r%W   OS de~-utiW   Wt!i 445!4-
      tante uhen ourrent f 068 we    lwufSlo~t      ,
      oha=   be paid fA80 tha eot.Q&ti$'i=mtlSUry .%zlbthe
      ootinty whwe thew       uxoesoas    a6aruer
          "Alltees        duo rod no8 oolSeated       ae ehwa
      IntheraporZ        !mq~rSa~Artlobh,~
                                                            171




Ron. L. 7..Roberts,Page 4


    be oollsotUdby the offioer to whose office
    the feea aoorued and shall be disppsed of
    by eald offloor in accordancewith the pro-
    visions or this Aot...."
          Ry virtue or the foregolug etatutes you are
reapeotrullyadvised that it is the opinion of this de0
partmmt that the ofiloer whose tew of offioe ha8 ter-
minated la not authorizedto oolleot delinquent fees
earned by him while in offloe, but that his suooeseor
in office shall oollect.suahdelinquent feee and pay
them to his predeoetmor,the retiring oriiosr, provided
suoh delinquentfeea are oolleotedwithin one year after
the retiring ofYiaer hae gone out or ortloe and auoh
retiring offioer shall be entitled to retain, when ool-
leoted, suoh part of suoh delinquentfees as is suiti-
oiont to ooaplete the maxl~~umocmpeusatlonauthorized
by Artiolee X333, 3883-a and 5884 for the year in which
dellnqueutfees were charged, aud the remainder of the
delinquentfees for that rieoal year shall be paid into
the oounty treasury in the oouuty where oolleoted.
          Auswering your rirat question a8 we have, it
ie not neoeeaaryto anmver your seoond question.
         Trwting that the roregolng rtiiy anmers     your
Inquiry,we rsrealn
                             Youra very truly
                                        OF TEXAS
                         ATTORNEY GERRRAL

                         w &tw-e&aub
                                   Ardell ~llllams
                                        Assietaut
AW:AW